 BRYAN SCHRODER
 United States Attorney

 CHRISTOPHER D. SCHROEDER
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: christopher.schroeder@usdoj.gov

 Attorneys for Plaintiff


                             IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                       )   No. 3:20-cr-00098-TMB-MMS
                                                 )
                           Plaintiff,            )   COUNT 1:
                                                 )   MONEY LAUNDERING CONSPIRACY
        vs.                                      )    Vio. of 18 U.S.C. § 1956(h)
                                                 )
 DOUGLAS EDWARD RUDD,                            )   COUNT 2-4:
                                                 )   LAUNDERING OF MONETARY
                           Defendant.            )   INSTRUMENTS
                                                 )     Vio. of 18 U.S.C. §§ 1956(a)(1)(A)(i),
                                                 )   (a)(1)(B)(i)
                                                 )
                                                 )   COUNTS 5-6:
                                                 )   DISTRIBUTION OF A CONTROLLED
                                                 )   SUBSTANCE
                                                 )    Vio. of 21 U.S.C. § 841(a)(1), (b)(1)(C)
                                                 )
                                                 )   CRIMINAL FORFEITURE
                                                 )   ALLEGATION 1:
                                                 )    18 U.S.C. § 982(a)(1), and 28 U.S.C. §
                                                 )   2461(C)
                                                 )
                                                 )   CRIMINAL FORFEITURE
                                                 )   ALLEGATION 2:
                                                 )    21 U.S.C. § 853(a)(1), (2), and 28 U.S.C. §
                                                 )   2461(C)

//



       Case 3:20-cr-00098-TMB-MMS Document 2 Filed 10/23/20 Page 1 of 6
                                      INDICTMENT

       The Grand Jury charges that:

                                            COUNT 1

       Beginning on or about July 9, 2014, and continuing through December 23, 2015, within

the District of Alaska and elsewhere, the defendant, DOUGLAS EDWARD RUDD, did knowingly

and intentionally combine, conspire, confederate, and agree with other persons known and

unknown to the grand jury to commit offenses against the United States in violation of 18 U.S.C.

§ 1956, to wit: (a) to knowingly conduct and attempt to conduct financial transactions affecting

interstate and foreign commerce, which transactions involved the proceeds of a specified unlawful

activity, that is, the unlawful distribution of a controlled substance in violation of 21 U.S.C. §

841(a)(1), with the intent to promote the carrying on of the unlawful distribution of a controlled

substance, and that while conducting and attempting to conduct such financial transactions knew

that the property involved in the financial transactions represented the proceeds of some form of

unlawful activity in violation of 18 U.S.C. § 1956(a)(1)(A)(i); and (b) to knowingly conduct and

attempt to conduct financial transactions affecting interstate commerce and foreign commerce,

which transactions involved the proceeds of specified unlawful activity, that is, the unlawful

distribution of a controlled substance in violation of 21 U.S.C. § 841(a)(1), knowing that the

transactions were designed in whole or in part to conceal and disguise the nature, location, source,

ownership, and control of the proceeds of specified unlawful activity, and that while conducting

and attempting to conduct such financial transactions, knew that the property involved in the

financial transactions represented the proceeds of some form of unlawful activity, in violation of

18 U.S.C. § 1956(a)(1)(B)(i).

       All of which is in violation of 18 U.S.C. § 1956(h).

//


                                  Page 2 of 6
       Case 3:20-cr-00098-TMB-MMS Document 2 Filed 10/23/20 Page 2 of 6
                                           COUNTS 2-4

        On or about the dates set forth below, within the District of Alaska and elsewhere, the

 defendant, DOUGLAS EDWARD RUDD, did knowingly engage in financial transactions,

 affecting interstate and foreign commerce, which involved the proceeds of a specified unlawful

 activity, that is, the unlawful distribution of controlled substances in violation of 21 U.S.C. §

 841(a)(1), with the intent to promote the carrying on of that specified unlawful activity, and

 knowing each transaction was designed to conceal and disguise the nature, the location, the source,

 the ownership, and the control of proceeds of the specified unlawful activity, and that while

 conducting each transaction, knew that the property involved in the financial transaction

 represented the proceeds of some form of unlawful activity, with each financial transaction

 described below constituting a separate count of this Indictment:

Count              Payee                     Date                    Financial Transaction

           ANOP, Inc., DBA A-1                               Cash deposit of $1,250.00 into a Wells
 2                                      Oct. 27, 2015
              Distribution                                       Fargo account ending in 9949

                                                          Check No. 2230 in the amount of $6,191.23
 3       Butler-Whayne Industries       Nov. 4, 2015      drawn on Wild Thangz AlaskaUSA Federal
                                                             Credit Union account ending in 9428

                                                           Wire transfer of $6,000.00 from Wild Zone
                                                            Inc.’s AlaskaUSA Federal Credit Union
 4       Butler-Whayne Industries       Dec. 23, 2015      account ending in 3670 to Butler-Whayne
                                                          Industries’ JP Morgan Chase account ending
                                                                             in 2917

        All of which is in violation of 18 U.S.C. § 1956(a)(1)(A)(i), (a)(1)(B)(i).

                                             COUNT 5

        On or about October 16, 2019, within the District of Alaska, the defendant, DOUGLAS

 EDWARD RUDD, did knowingly and intentionally distribute a Schedule I controlled substance,

 to wit: a mixture and substance containing a detectable of amount of 4F-MDMB-Butinaca, also


                                   Page 3 of 6
        Case 3:20-cr-00098-TMB-MMS Document 2 Filed 10/23/20 Page 3 of 6
known as 4F-MDMB-Binaca.

       All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

                                            COUNT 6

       On or about November 14, 2019, within the District of Alaska, the defendant, DOUGLAS

EDWARD RUDD, did knowingly and intentionally distribute a Schedule I controlled substance,

to wit: a mixture and substance containing a detectable of amount of 4F-MDMB-Butinaca, also

known as 4F-MDMB-Binaca.

       All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

                          CRIMINAL FORFEITURE ALLEGATION 1

       The allegations contained in Counts 1, 2, 3, and 4 of this Indictment are hereby re-alleged

and incorporated by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C.

§ 982(a)(1) and 28 U.S.C. § 2461(c).

       Upon conviction of the offenses in violation of 18 U.S.C. § 1956 as set forth in Counts 1,

2, 3, and 4 of this Indictment, the defendant, DOUGLAS EDWARD RUDD, shall forfeit to the

United States any property, real or personal, involved in such offense, or any property traceable to

such property. The property to be forfeited includes, but is not limited to, the following:

   1. $12,696.00 in U.S. Currency seized by the IRS-CI on April 29, 2020 from DOUGLAS

       EDWARD RUDD at 6927 South Hangar Talk Circle, Wasilla, AK 99623,

   2. A 2007 BMW X3, VIN WBXPC93487WF28102, valued at $2,650.00, seized by the IRS-

       CI on May 21, 2020 from DOUGLAS EDWARD RUDD and Un Rudd at 4501 Elmore

       Road, Anchorage, AK 99501, and

   3. $3,056.00 in U.S. Currency seized by the IRS-CI on May 21, 2020 from DOUGLAS

       EDWARD RUDD and Un Rudd at 4501 Elmore Road, Anchorage, AK 99501.




                                  Page 4 of 6
       Case 3:20-cr-00098-TMB-MMS Document 2 Filed 10/23/20 Page 4 of 6
        All pursuant to 18 U.S.C. § 982(a)(1), 28 U.S.C. § 2461(c), and Rule 32.2(a) of the Federal

Rules of Criminal Procedure.

                          CRIMINAL FORFEITURE ALLEGATION 2

        The allegations contained in Counts 5, 6, and 7 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 21 U.S.C. § 853(a)(1)

and (2) and 28 U.S.C. § 2461(c).

        Upon conviction of the offenses in violation of 21 U.S.C. § 841 as set forth in Counts 5, 6,

and 7 of this indictment, the defendant, DOUGLAS EDWARD RUDD, shall forfeit to the United

States of America any property constituting, or derived from, any proceeds obtained, directly or

indirectly, as the result of such offenses and any property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, the offenses. The property to be

forfeited includes, but is not limited to, the following:

     1. $12,696.00 in U.S. Currency seized by the IRS-CI on April 29, 2020 from DOUGLAS

        EDWARD RUDD at 6927 South Hangar Talk Circle, Wasilla, AK 99623,

     2. A 2007 BMW X3, VIN WBXPC93487WF28102, valued at $2,650.00, seized by the IRS-

        CI on May 21, 2020 from DOUGLAS EDWARD RUDD and Un Rudd at 4501 Elmore

        Road, Anchorage, AK 99501, and

     3. $3,056.00 in U.S. Currency seized by the IRS-CI on May 21, 2020 from DOUGLAS

        EDWARD RUDD and Un Rudd at 4501 Elmore Road, Anchorage, AK 99501.

//

//

//

//

//


                                  Page 5 of 6
       Case 3:20-cr-00098-TMB-MMS Document 2 Filed 10/23/20 Page 5 of 6
        All pursuant to 21 U.S.C. § 853(a)(1) and (2), 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

        A TRUE BILL.


                                             s/ Grand Jury Foreperson
                                             GRAND JURY FOREPERSON



s/ Kyle Reardon for
CHRISTOPHER D. SCHROEDER
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


Date:       October 21, 2020




                                   Page 6 of 6
        Case 3:20-cr-00098-TMB-MMS Document 2 Filed 10/23/20 Page 6 of 6
